ORDER

PER CURIAM.
Horace Carter (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of two counts of forcible rape. Defendant claims that the trial court erred in: (1) denying his motion for judgment of acquittal on both charges; and (2) submitting verdict directing instructions that did not track the language of the indictment and therefore contained a “fatal variance.”
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).